DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, drawn to an ethanol composition.  

Group III, claims 9-12, drawn to a use of said ethanol in conjunction with a container or dish.             

The groups of inventions listed above do not relate to a single general inventiveconcept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same orcorresponding special technical features for the following reasons: 
The "common technical concept” linking Groups I, II and III is the ethanol comprising a low concentration of hydroxy-alkyl-cellulose as disclosed in column 3, lines 32-43 and column 4, lines 39-67 of Perlman, US Patent No. 6,755,877 (Perlman).  
   
Related only by a known common technical concept and not having the same or corresponding special technical features the groups of claims address the following differing technical features:
Group I: an ethanol-based composition.
Group II: use of the ethanol-based composition for cooking purposes.  
Group III: use of said ethanol in conjunction with a container or dish.             
  
The associated technical effects are:
ethanol-based composition comprising a low concentration of hydroxy-alkylcellulose.    
 

The problem solved by this special technical feature can therefore be construed as:
Group I: How to produce an ethanol-based composition?   
Group II: How to use an ethanol-based composition in a cooking environment?
Group III: Methods of applying an ethanol-based composition?  

Consequently, neither the objective problem underlying the subjects of the claimed inventions, nor their solutions defined by the special technical features allow for a relationship to be established between the said inventions, which involves a single general inventive concept.
In conclusion, the groups of claims are not linked by common or corresponding special technical features and define two different inventions not linked by a single general inventive concept.  

Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species or invention to be examined even though therequirement may be traversed (37 CFR 1.143) and (ii) identification of the claimsencompassing the elected invention.  
The election of an invention or species may be made with or without traverse. Topreserve a right to petition, the election must be made with traverse. If the reply doesnot distinctly and specifically point out supposed errors in the restriction requirement,the election shall be treated as an election without traverse. Traversal must be
Should applicant traverse on the ground that the inventions have unity ofinvention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.Applicant may submit evidence or identify such evidence now of record showing theinventions to be obvious variants or clearly admit on the record that this is the case.Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  
Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. A request to correct inventorship under 37 CFR 1.48(a)must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

The examiner has required restriction between product and process of use of said product.  Where applicant elects claims directed to the product/process, and allproduct/process claims are subsequently found allowable, withdrawn process claimsthat include all the limitations of the allowable product claims should be considered for 
In the event of rejoinder, the requirement for restriction between theproduct/apparatus claims and the rejoined process claims will be withdrawn, and therejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria forpatentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until allclaims to the elected product/apparatus are found allowable, an otherwise properrestriction requirement between product/apparatus claims and process claims may bemaintained. Withdrawn process claims that are not commensurate in scope with anallowable product/apparatus claim will not be rejoined. See MPEP § 821.04.Additionally, in order for rejoinder to occur, applicant is advised that the process claimsshould be amended during prosecution to require the limitations of theproduct/apparatus claims. Failure to do so may result in no rejoinder. Further, notethat the prohibition against double patenting rejections of 35 U.S.C. 121 does not applywhere the restriction requirement is withdrawn by the examiner before the patentissues. See MPEP § 804.01.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771